OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 7, 1986. By order entered February 14, 2007, respondent was suspended by the Supreme Court of California for a period of two years for misconduct that included holding himself out as being entitled to practice law during a time period in which he was suspended for failing to pay state bar membership fees. This Court, upon receipt of a certified copy of the California order and decision, directed respondent, by order entered December 5, 2007, to show cause why reciprocal discipline should not be imposed pursuant to 22 NYCRR 1022.22. Respondent was personally served in California with the order to show cause on December 24, 2007.
On the day prior to the return date of the order to show cause, respondent sent to this Court, by facsimile transmission, a letter indicating that he would waive his right to appear and requesting an extension of time in which to file additional papers in response to the order to show cause. Although this Court granted respondent’s request, respondent has filed no additional papers.
Pursuant to 22 NYCRR 1022.22, an attorney disciplined in another jurisdiction may be disciplined by this Court for the underlying misconduct unless we find “that the procedure in the foreign jurisdiction deprived the attorney of due process of law, that there was insufficient proof that the attorney committed the misconduct, or, that the imposition of discipline would be unjust.” Respondent has raised no objection to the imposition of reciprocal discipline by this Court, and we conclude that he should be suspended for a period of two years, effective immediately, and until further order of the Court.
Martoche, J.P., Lunn, Fahey, Green and Pine, JJ., concur.
Order of suspension entered.